TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00692-CV



           In re Brian O’Grady, M.D. and The O’Grady Family Partnership, Ltd.


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                               MEMORANDUM OPINION


               Relators have filed a petition for writ of mandamus accompanied by a motion for a

temporary stay of the district court’s order pending our determination of their petition. We deny the

petition for writ of mandamus and dismiss as moot the motion for temporary relief. See Tex. R.

App. P. 52.8(a).




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Filed: October 27, 2010